¶30 (concurring) — I agree with the dissent in State v. Dixon, noted at 118 Wn. App. 1005, 2003 Wash. App. LEXIS 1770, at *16 (unpublished opinion) (Bridgewater, J., dissenting), wherein Judge C.C. Bridgewater noted that the question presented to the trial court was one of conditional relevance. As he correctly concluded, the trial court erred when it failed to evaluate the evidence in the light most favorable to the defendant, as proponent of the evidence. State v. Karpenski, 94 Wn. App. 80,103 n.101, 971 P.2d 553 (1999) (judge may not reject inferences favorable to the proponent when determining sufficiency of evidence under ER 104). As Judge Bridgewater stated, N.D.’s statements to Amber Hansen about lying were relevant if the jury believed those statements concerned Dixon.
Madsen, J.
131 The evidence offered by Arthur Dixon showed that just prior to N.D.’s unsolicited statement to her aunt about lying, N.D. had overheard her mother and Hansen talking about Dixon and the charges that were filed as a result of N.D.’s accusations against Dixon. And, during the same time period, N.D. had discussed with her counselor whether the abuse she complained of was real or a dream. Viewed in the light most favorable to Dixon, the statements are at least minimally relevant as prior inconsistent statements. This is so because N.D. had testified that the abuse oc*81curred, but these prior statements, and the inferences therefrom, imply that she was lying about the abuse. State v. Dickenson, 48 Wn. App. 457, 467, 740 P.2d 312 (1987) (inconsistency is determined not by specific statements alone but by the effect or impression conveyed). For the reasons articulated by Justice Sanders in his dissent, Dixon should have been allowed to pursue this area of inquiry. The State could then have attempted to demonstrate that the earlier statement was not made or that it did not refer to Dixon.
¶32 Although I would hold that the trial court erred in refusing to allow Dixon, a criminal defendant, to impeach the complaining witness, I also agree with the majority that the error was harmless. Judge Bridgewater and Justice Sanders contend that, because the entire trial turned on N.D.’s credibility, the error cannot be harmless. However, N.D. admitted before the jury that she had talked to her counselor about whether the abuse had occurred or whether she had imagined it. Further, the jury was aware that N.D. had recanted her statement to her mother regarding inappropriate touching, though she continued to assert that her father had behaved in a sexually inappropriate manner (which Dixon also admitted to his wife). Considering the other evidence presented, which is thoroughly discussed by the majority, and the minimal relevance of the statements at issue, I do not believe the jury would have reached a different conclusion even if it had heard about N.D.’s conversation with her aunt.
¶33 I concur in the result reached by the majority.